DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, line 3, applicant need to change “the” (located in front of “dry pharmaceutical composition”) to --- a ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites the limitation "the effective dose" and “the OFF episode” in lines 1 and 2, respectively.  There are insufficient antecedent bases for the limitations in the claim.
Claim 11 recites the limitation "the effective dose" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Each of claims 12-16 recites the limitation "the effective dose".  There is insufficient antecedent basis for the limitation in each of the claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1). 
Jackson teaches ([0008], [0034]-[0036], [0061] and [0078]) a method of treating a patient with Parkinson’s disease, the method including administering to the respiratory tract of the patient particles (that are in the form of a dry powder) that include more than about 90 wt.% of levodopa and an excipient (a pharmaceutically acceptable carrier).  The particles are delivered to the patient’s pulmonary system by oral inhalation.  With respect to instant L-DOPA and DDI, Jackson also teaches ([0017]) other drugs that are useful for treating Parkinson’s disease and may be suitably used in its inventive method, and among the examples of such other drugs, Jackson teaches carbidopa (instant DDI).  Jackson teaches ([0017]) that combinations of drugs can be employed.  Furthermore, as evidenced by Park et al ([0068]-[0069]), it is well known in the art that levodopa is preferably administered with a DDI (such as Jackson’s carbidopa) as a supplement to maintain the mobility of levodopa by preventing levodopa from being absorbed in the peripheral zone and increase the bioavailability of levodopa.  Based on the teachings of Jackson and Park, it would have been obvious to one skilled in the art to administer to the respiratory tract of the patient particles that include both levodopa and carbidopa with a reasonable expectation of maintaining the mobility of levodopa and increasing the bioavailability of levodopa.  Thus, Jackson in view of Park renders obvious instant claims 1, 3, 4 and 8.
With respect to instant claims 6, 7 and 9, Jackson teaches ([0095]-[0096]) that in one embodiment, the pulmonary delivery of L-Dopa (and carbidopa) can be provided during off-episode while chronic treatment can employ conventional oral administration of L-Dopa/carbidopa.  Thus, Jackson in view of Park renders obvious instant claims 6, 7 and 9. 
With respect to instant claims 12-16, Jackson teaches ([0078] and [0085]) that dosages for a particular patient can be determined by one skilled in the art using conventional considerations.  For example, Jackson teaches that dry powder from a dry powder inhaler receptacle (e.g., capsule) can hold 23.75-47.5 mg of L-Dopa (i.e., 25-50 mg powder dose having 95% L-Dopa load).  Furthermore, Jackson teaches ([0079]) that a therapeutic (effective) dose of the medicament can be taken in a small (multiple) number of breaths, preferably one or two single breadths, which means that the effective dose can preferably range from 23.75mg to 95 mg of L-Dopa.  Such range overlaps with instant ranges of claims 12 and 13 as well as instant values of claim 14, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Jackson in view of Park renders obvious instant claims 12-16. 
With respect to instant claim 10, Jackson teaches ([0091]) that L-Dopa is released in the blood stream and delivered to the site of action within a time period sufficiently short to provide therapy to the patient being treated, for example, in less than about 10 minutes.  Thus, Jackson in view of Park renders obvious instant claim 10.
With respect to instant claim 11, first of all, Jackson teaches ([0087] and [0092]) that the Tmax can range from 1 to 10 minutes (which teaches instant Tmax range of less than 60 minutes).  Jackson does not explicitly teach the Cmax value.  However, Jackson teaches ([0087]) that the L-Dopa plasma level would be about 5 g/ml (i.e., 5000 ng/mL) of L-Dopa after two minutes of the administration.  Therefore, Jackson impliedly teaches that the Cmax value would be greater than 400 ng/mL.  Thus, Jackson in view of Park renders obvious instant claim 11.
With respect to instant claims 17 and 20, Jackson teaches ([0073] and [0079]) that administration of the particles to the respiratory system can be carried by an inhalation device such as metered-dose inhalers (instant oral inhalation administration device of claim 17 and instant breath-actuated inhaler of claim 20).  Thus, Jackson in view of Park renders obvious instant claims 17 and 20.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1) as applied to claim 1 above, and further in view of (i) Chen et al (US 2018/0200186 A1) or Brown et al (US 2015/0335712 A1) and (ii) Chun et al (“Design and Evaluation of Levodopa Methyl Ester Intranasal Delivery Systems”, Journal of Parkinson’s Disease, vol.1 (2011), pg.101-107).
Jackson does not explicitly teach that its particles containing levodopa and carbidopa are administered by intranasal administration.  However, Jackson teaches ([0073]) that its particles can be delivered to the respiratory system using an inhalation device such as a metered-dose inhaler or a dry-powder inhaler.  As evidenced by Chen et al ([0240]) or Brown et al ([0085]), it is known in the art that a metered-dose inhaler or a dry-powder inhaler can be used to administer a pharmaceutical composition intranasally.  Furthermore, Chun et al (see the 2nd paragraph on the left-hand column on pg.102) teaches that a nasal delivery system has been considered as an alternative dosage form to oral delivery because the nasal cavity is easily accessible, extensively vascularized and highly permeable.  Also, the large surface area of the nasal mucosa affords rapid absorption, fast onset of therapeutic effect and higher bioavailability.  Compounds administered by this route are absorbed directly into the systemic circulation, avoiding the hepatic first-pass effect.  It would have been obvious to one skilled in the art to use a metered-dose inhaler or a dry-powder inhaler in Jackson to deliver the particles intranasally to achieve those advantages explained by Chun et al.  Thus, Jackson in view of Park and further in view of (i) Chen or Brown and (ii) Chun renders obvious instant claim 2. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1) as applied to claim 1 above, and further in view of Bolsoy (US 2018/0243250 A1).
Jackson in view of Park does not explicitly teach that its invention is related to a method of treating a patient with a Parkinson syndrome.  Bolsoy teaches ([0108]) that a combination of levodopa and carbidopa can be used to treat symptomatic Parkinsonism, which may follow injury to the nervous system by carbon monoxide intoxication and/or manganese intoxication.  Based on Bolsoy’s teaching,  it would have been obvious to one skilled in the art to treat a patient having symptomatic parkinsonism following carbon monoxide and/or manganese intoxication (instant Parkinson syndrome of claim 5) by using the method taught by Jackson in view of Park.  Thus, Jackson in view of Park and further in view of Bolsoy renders obvious instant claim 5.  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1) as applied to claim 1 above, and further in view of Assaf (US 2008/0233163 A1).
As discussed in Paragraph 8 above, Jackson in view of Park teaches using a metered-dose inhaler.  Jackson does not explicitly teach that its metered-dose inhaler is a handheld, manually actuated and propellant-driven device.  However, as evidenced by Assaf ([0370] and [0371]), a metered-dose inhaler (MDI) is typically hand-held and discharges a measured amount of a therapeutic agent from a pressurized canister using a compressed propellant gas.  Also, Assaf teaches ([0371]) that for administration of a metered dose, the cartridge and housing of the metered-dose inhaler are squeezed together manually by a subject concomitantly with inhalation by the subject (i.e., the metered-dose inhaler is manually-actuated).  Thus, Jackson in view of Park and further in view of Assaf renders obvious instant claims 18 and 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 22, 2022